DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, and by virtue of their dependency claims 5 and 6, recites the limitation "said second panel” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation "said first flange portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 14-19 are rejected under 35 U.S.C. 102a2 as being anticipated by U.S. Patent No. 11,246,989 to Halbach (Halbach).
Regarding claim 1, Halbach teaches a syringe (see fig. 2A-2D) for injecting medication into a patient, the syringe comprising: a tubular barrel (24) having opposing inner (24b) and outer surfaces (external surface of barrel; Col. 4 ln. 50-60), an open proximal end (at 28), and a distal end (at 25) having a wall extending thereacross, an opening (see fig. 2A) being defined in said wall with a needle mount (22; col. 9 ln. 14-20) extending distally from said wall about said opening; a first panel (36) extending radially outwardly from said outer surface of said barrel, said first panel having opposing first and second faces (see fig. 2A-2B; Col. 4 ln. 61-64); and, a first scale (35) including a series of spaced-apart first graduations disposed on said first face of said first panel (Col. 5 ln. 25-46).  
Regarding claim 2, Halbach teaches wherein each of said first graduations (see fig. 2A) disposed on said first face of said first panel extends uninterruptedly at least partially about a circumference of said barrel (Col. 8 ln. 60-62).  
Regarding claim 8, Halbach teaches further comprising a flange (26) disposed on said outer surface of said barrel about said proximal end (Col. 5 ln. 4-10).  
Regarding claim 9, Halbach teaches where Halbach teache  wherein said first panel includes a plurality of edges (see ex. fig. 1) extending between said first and second faces (see ex. fig. 1), a first of said edges facing proximally (see ex. fig. 1), a second of said edges facing distally (see ex. fig. 1), and a third of said edges extending between said first and second edges (see ex. fig. 1), said first edge being spaced distally from said flange to define a space therebetween (see fig. 2A).  

    PNG
    media_image1.png
    835
    456
    media_image1.png
    Greyscale

Regarding claim 14, where Halbach teaches wherein said first scale increases in magnitude in a proximal direction (see fig. 2A).  
Regarding claim 15, Halbach teaches wherein said barrel is formed of thermoplastic (Col. 8 ln. 52-62).  
Regarding claim 16, where Halbach teaches wherein the syringe is a plastic disposable syringe (Col. 8 ln. 52-62).    
Regarding claim 17, where Halbach further teaches further comprising a plunger (30, 32) formed to be inserted into said barrel through said proximal end (Col. 9 ln. 14-20).  
Regarding claim 18, where Halbach teaches wherein said first panel is unitarily formed with said barrel (Col. 18 ln. 60-62).  
Regarding claim 19, where Halbach teaches wherein said first panel has a planar surface (see fig. 2B; Col. 4 ln. 53-64).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halbach in view of U.S. Publication No. 2015/0231335 to Creaturo (Creaturo).
Regarding claim 3, Halbach teaches the claim limitation of claim 1, but fails to explicitly teach further comprising a second panel extending radially outwardly from said outer surface of said barrel, said second panel having opposing first and second secondary faces.  
Creaturo teaches a second panel (0050), said second panel having opposing first and second secondary faces (0050).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the second panel of Creaturo with the device of Halbach in order to allow for different measurement indicia (0050-0051).
Regarding claim 4, Halbach teaches the claim limitations of claim 1, but fails to explicitly teach a second scale including a series of spaced-apart secondary graduations disposed on said first secondary face of said second panel.  
Creaturo teaches a second scale including a series of spaced-apart secondary graduations disposed on said first secondary face of said second panel (0050).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the second panel of Creaturo with a series of spaced apart secondary gradations with the device of Halbach in order to allow for different measurement indicia (0050-0051).

Regarding claim 5, where Halbach in view of Creaturo teach the claim limitations of claim 4, where Creaturo teaches wherein said secondary graduations are spaced-apart at different intervals from said first graduations (0051- where Creaturo teaches different indicia which would require different markings).  
Regarding claim 6, where Halbach in view of Creaturo teaches the claim limitations of claim 4, where Creaturo teaches wherein said first face and said secondary first face both face in generally the same direction (0050).  
Regarding claim 7, where Halbach in view of Creaturo teach the claim limitations of claim 3, where the second panel of Creaturo combined with the syringe of Halbach would result in the second panel extends from said outer surface of said barrel in a generally diametrically opposing direction from said first panel (Col. 4 ln. 61-64). 
Regarding claim 10, Halbach teaches the claim limitations of claim 1, where Halbach teaches wherein said flange having first (26) and second flange (see fig. 2D) portions extending radially outwardly from said outer surface of said barrel in opposing directions, said third edge being located radially outwardly a first distance from said outer surface of said barrel (see ex. fig. 1), first flange portion extending radially outwardly a second distance from said outer surface of said barrel (see fig .2D), but fails to explicitly teach said first distance being 80% - 150% of said second distance.  
Creaturo teaches the first distance being greater than the second distance (see ex. fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize the ratio of distances of modified Halbach, and thus the first distance being 80-150% of the second distance cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where modified Halbach teaches the general conditions of the claim in the prior art, including the same general structure in all other respects and identical experimental data. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Regarding claim 11, Halbach teaches the claim limitations of claim 1, but fails to explicitly teach wherein said first panel is radially aligned with said first flange portion on said outer surface of said barrel. 
Creaturo teaches the first panel is radially aligned with said first flange portion on said outer surface of said barrel (0050, see fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the panel being radially aligned with the first flange portion as a matter of preference and design choice where Halbach teaches that the flange can be molded or fabricated separate from the barell and in a desired aspect of the barrel (Col. 8 ln. 59-Col. 9 ln. 4).  
Regarding claim 12, where Halbach teaches the claim limitations of claim 1, but fails to teach wherein said first scale being presented based on at least one physiological parameter.  
Creaturo teaches said first scale being presented based on at least one physiological parameter (0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a scale based on at least one physiological parameter as an alternative form of a measurement guide for delivering medicament to a user.
Regarding claim 13, where Halbach in view of Creaturo teach the claim limitations of claim 12, where Creaturo teaches said physiological parameter is selected as one or more from a group consisting of: age of a patient, gender of a patient, actual weight of a patient, ideal weight of a patient, body surface area of a patient, severity of a patient's condition, level of impairment of a patient's one or more organs, concentration of a medication, patient's resistance to a medication, pharmacokinetics of a medication, and allometrically scaled dosing of a medication (0051).  
Regarding claim 20, where Halbach in view of Creaturo teaches the claim limitations of claim 3, and where Creaturo teaches wherein said second panel has a planar surface (0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/           Primary Examiner, Art Unit 3783